Citation Nr: 1439326	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  11-16 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for vertigo.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1990.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran appeared and testified at a formal RO hearing in September 2011.  A transcript of the hearing is contained in the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in regards to the Veteran's service connection claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  Such development would ensure that his due process rights, including those associated with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326, are met.

Vertigo

The Veteran contends that he developed vertigo in service, and it has persisted to the present.  

Service treatment records show that the Veteran complained of dizziness for the prior 6 days, with no relief when changing positions.  He noted a history of increased blood pressure for the prior two years.  The care provider noted that the Veteran had fluid buildup behind both tympanic membranes, and prescribed Sudafed.  Nine days later, the Veteran returned with complaints of morning vertigo for the past two weeks.  He noted that "certain positions of his head" cause him to feel as though the room is spinning.  He denied any prior episodes of vertigo.  He stated he drank up to 6 or 8 beers a night, but that he had not had any alcohol in the past two weeks.  His tympanic membranes were clear with good movement.  His fine finger movements and self-balance were within normal limits.  The physician assessed him with "vertigo most likely secondary to upper respiratory infection symptoms (questionably related to his alcohol use)."  He was referred to a neurological consultation.  He again reported that he felt as though the room was "spinning" which certain positions of his head, and sudden head movement.  He was noted to have a prior serous otitis media diagnosis.  A neurological examination was normal.  The neurologist assessed symptoms "suggestive of labyrinthitis-doubt of central origin."  He was prescribed Meclizine and Sudafed.  

In November 1982, the Veteran reported gradual improvement of his symptoms of vertigo, including three or four days in the prior week without any dizzy episodes.  His tympanic membranes were clear, although they had decreased mobility.  The physician noted that he felt that "this is resolving benign labyrinthitis."

In February 1987, the Veteran again complained of dizziness and head congestion.  He was noted to have right ear otitis media.

Private treatment records show that the Veteran complained of dizziness with ear infection and wax impaction in May and June 2009.  In May 2009, the Veteran was afforded a private electronystagmography test.  He had abnormal results on the "right hallpike testing" and the impression was atypical paroxysmal positional vertigo.

In February 2010, the Veteran was afforded a VA ear disease examination.  The examiner noted the 1982 service treatment records documenting complaints of dizziness and a diagnosis of labyrinthitis.  The Veteran reported dizziness and nausea when moving his head too quickly in the morning.  The examiner opined that the Veteran's current benign paroxysmal positional vertigo was not caused by or the same as his in-service ear condition.  The examiner noted that the "cause of benign paroxysmal positional vertigo is most commonly attributed to calcium debris deposits within the posterior semicircular canal, whereas the Veteran's ear complaints during active service consisted of transient dizziness secondary to infections."  

The Board notes that the Veteran's service treatment records include treatment for multiple complaints of colds, upper respiratory infections, otitis media, and serous otitis.  In 1987, he complained of dizziness and was diagnosed with otitis media.  Additionally, in 2009 the Veteran again complained of vertigo during an ear infection/wax impaction.  In service, he indicated that his dizziness occurred with certain positions of his head, and he is currently diagnosed with benign paroxysmal positional vertigo.  Although the examiner noted the most likely cause of benign paroxysmal positional vertigo, he did not state whether this diagnosis could have been caused by the Veteran's service.  And, although the examiner noted that the diagnosis of benign paroxysmal positional vertigo was different from the Veteran's in-service dizziness associated with infections, he did not address that the Veteran continued to have complaints of dizziness related to infections in 2009.  On remand, an addendum opinion and explanation are necessary.

Hearing Loss and Tinnitus

Hearing loss will be considered to be a disability when the auditory threshold in any of the frequencies is 500, 1000, 2000, 3000 or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 2000, 3000 or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Based on the results of his February 2010 VA audio examination, the Veteran's hearing loss meets the requirements for VA hearing loss because his Maryland CNC Test results are less than 94 percent, bilaterally.  

On September 2, 2010, the Department of Veterans' Affairs, Veterans Benefits Administration issued Fast Letter 10-35.  The subject was: Modifying the Development Process in Claims for Hearing Loss and/or Tinnitus.  The letter introduced the Duty MOS Noise Exposure Listing, a rating job aid for determinations regarding service connection of hearing loss and/or tinnitus.  The Duty MOS Noise Exposure Listing is a compilation of Department of Defense-verified lists of military occupational specialties (MOSs) and the corresponding probability of hazardous noise exposure.  

If there is no documented evidence of an in-service illness, injury, or event with which the claimed conditions could be associated, the Duty MOS Noise Exposure Listing will be considered.  Based on the Veteran's records, each duty MOS or duty assignment documented will be reviewed for a determination as to the probability of exposure to hazardous noise on the Duty MOS Noise Exposure Listing.  If the duty position is shown to have a "Highly Probable" or "Moderate" probability of exposure to hazardous noise, exposure to such noise will be conceded for purposes of establishing the in-service event.

The RO, in the May 2011 Statement of the Case (SOC) noted that the Veteran's DD 214 for the period of service from May 1967 to May 1990 noted he had an MOS as an Aviation Storekeeper First Class.  The RO, via the SOC, however noted that "duties associated with this MOS are considered to possibly expose a service member to high levels of joints exposure...VA concedes it is plausible" he was exposed to acoustic trauma in service.  The Board notes that the only DD 214 of record is for the period from December 1987 to May 1990, and lists the duty MOS "AK."  Based on the duty MOS Noise Exposure Listing, an Aviation Storekeeper First Class ("AK"), had a low probability of exposure to hazardous noise.  On remand, the RO must obtain the DD 214s for the Veteran's other years of service, which may include duty MOSs with moderate or high probabilities of exposure to hazardous noise.

The February 2010 VA audio examiner provided negative nexus opinions regarding the Veteran's claims of tinnitus and hearing loss related to service.  She noted that the Veteran's hearing was normal throughout military service and that he reported onset of hearing loss and tinnitus in the past year, "so both conditions are a post-service occurrence."  The examiner, however, did not address whether the Veteran developed his hearing loss and tinnitus after service, but as a consequence of his service.  Service treatment records include treatment for numerous ear infections.  An addendum opinion should be sought addressing the Veteran's in-service ear infections, the examiner should so be informed as well.  

Skin disorder

The Veteran contends that his current skin disorder began in service.  He was provided a VA skin disease examination in February 2010 to address his claim.  The examiner noted that the Veteran was diagnosed with scabies in service in January 1983.  Physical examination showed that the Veteran did not have an active skin flare-up at the time of the examination.  He was diagnosed with transient pruritic dermatitis.  The examiner found that the Veteran's current dermatitis was not related to his service because "his dermatitis first manifested long after his military service...his pruritus is limited to his exposure to sweat and dust...[and, the only service-diagnosed rash was] when he contracted scabies."

The Veteran's representative noted that the Veteran was treated for scabies and dermatitis in service, and argued that the VA skin examination was inadequate as it did not accurately describe the Veteran's in-service skin disorders.  Although the Veteran's representative indicated that the Veteran was diagnosed with dermatitis on many occasions in the 1980s, the Board was only able to locate the June 1986 diagnosis of left hand contact dermatitis.  As there is evidence that the Veteran was diagnosed with dermatitis in service, the issue should be remanded for an addendum opinion.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's DD 214(s) associated with his period(s) of service from May 1967 to December 1987, and associate them with the claims file/virtual record.

2.  Based on the duty MOSs listed on the missing DD 214(s), the RO should determine the likelihood of acoustic trauma in service based on the Duty MOS Noise Exposure Listing rating job aide. 

3.  After completing the above, return the claims file to the February 2010 VA audio examiner for an addendum opinion, if available.  The RO should inform the examiner whether or not VA concedes exposure to hazardous noise in service.  After a review of the claims file, virtual records, and a copy of this remand, the examiner should provide the following opinions:

Is it is at least as likely as not (a 50/50 probability or greater) that the Veteran developed hearing loss and/or tinnitus as a result of his active service?  When providing the opinion, the examiner should address the Veteran's in-service ear diagnoses/infections.  

Additionally, the examiner should address why the onset of hearing loss and tinnitus after service shows that the hearing loss and tinnitus are not related to service (as noted in the February 2010 rationale). 

A complete rationale/explanation should be provided for each opinion expressed.

4.  Return the claims file to the February 2010 ear disease examiner for an addendum opinion, if available.  After a review of the claims file, virtual records and a copy of the remand, the examiner should provide the following opinion:

Is it is at least as likely as not (a 50/50 probability or greater) that the Veteran developed vertigo/dizziness as a result of his active service?  

In the February 2010 examination, the examiner noted that the Veteran's current benign paroxysmal positional vertigo was not the same as or due to his in-service diagnoses of labyrinthitis/dizziness associated with infection; however, he did not address whether his benign paroxysmal positional vertigo was caused by or began during active service.

In providing his opinion, the VA examiner must address the Veteran's complaints of dizziness during infections in service, and during infections in 2009.

A complete rationale/explanation should be provided for each opinion expressed.

5.  Return the claims file to the February 2010 skin disease examiner for an addendum opinion, if available.  After a review of the claims file, virtual records and a copy of the remand, the examiner should provide the following opinion:

Is it is at least as likely as not (a 50/50 probability or greater) that the Veteran developed a skin disorder as a result of his active service?

The examiner should note that service treatment records include a diagnosis of dermatitis and scabies.

A complete rationale/explanation should be provided for each opinion expressed.

6.  After completing all indicated development, the RO/AMC should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity for response

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



